Citation Nr: 0000174	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  97-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to service connection for a spontaneous 
pneumothorax.

2. Entitlement to service connection for an elevated 
hemidiaphragm.

3. Entitlement to an original rating in excess of 10 percent 
for peptic ulcer disease.

4. Entitlement to an original rating in excess of 10 percent 
for residuals of a fracture of the left patella. 

5. Entitlement to an original compensable rating for 
residuals of a malformed right index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had unverified active duty from June 1957 to 
September 1973 and verified active duty from October 1973 to 
July 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Board notes that in July 1998, the RO granted the 
veteran's claim for service connection for residuals of a 
left foot injury with severe deformity and assigned a 
compensable disability evaluation.  This represents a full 
grant of the benefits sought on appeal as to this matter.  
Further, in the July 1998 rating action, the RO assigned 
compensable disability evaluations to the veteran's service-
connected peptic ulcer disease and left patella disability, 
thus rendering moot his claim for a 10 percent evaluation for 
two or more noncompensable service-connected disabilities 
that are permanent and clearly interfere with normal 
employment.  See 38 C.F.R. § 3.324 (1999).  Accordingly, the 
Board will confine its determination to the issues as set 
forth on the title page. 

REMAND

In a July 1998 supplemental statement of the case, the RO 
noted evidence that included outpatient treatment reports 
from the Charleston Naval Hospital, dated from May 1995 to 
May 1997 and from the Low Country Orthopedics and Sports 
Medicine.  However, in May 1999 the Board received material 
that includes records from Charleston Naval Hospital, dated 
from August 1997 to March 1999, from Joel R. Cox, Jr., M.D. 
(Low Country Orthopedic and Sports Medicine), dated from 
August 1996 to March 1999 and from Paul J. Shromoff, DPM, 
dated from May to December 1998.  However, there is no 
written waiver of initial RO consideration of the May 1999 
packet of additional medical records from the Naval Hospital 
and Drs. Cox and Shromoff, pursuant to 38 C.F.R. § 20. 
1304(c) (1999).  Without such a waiver, the Board, in most 
instances, is required to remand the case to the RO to ensure 
the veteran's due process rights.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1. The RO should request that the veteran 
identify all sources of medical 
treatment received for the 
disabilities at issue in this case 
since March 1999, and that he furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, that are not currently of 
record, should then be requested and 
associated with the claims folder.

2. The RO should readjudicate the claims 
for entitlement to service connection 
for a spontaneous pneumothorax and an 
elevated hemidiaphragm and for 
entitlement to increased original 
ratings for left patella and right 
index finger disabilities and peptic 
ulcer disease in light of all 
pertinent evidence, to include the 
medical evidence submitted directly to 
the Board in May 1999, and all 
applicable laws, regulations, and case 
law.

If any determination remains unfavorable to the veteran, the 
RO should furnish the veteran and his representative a 
supplemental statement of the case, and provide an 
opportunity for the veteran and his representative to respond 
before the case is returned to the Board for further 
appellate review.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




